
	
		III
		109th CONGRESS
		2d Session
		S. RES. 500
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mr. Brownback (for
			 himself, Mr. Biden,
			 Mr. Smith, Mr.
			 Nelson of Florida, Mr.
			 Vitter, Mr. Santorum,
			 Mr. DeMint, Mr.
			 Durbin, Mr. Allard,
			 Mr. Talent, Mr.
			 Coburn, Mr. Leahy,
			 Mr. Nelson of Nebraska,
			 Mr. Inhofe, Mrs. Dole, Mr.
			 Martinez, Mr. Allen,
			 Mr. Cochran, and
			 Mr. Chambliss) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			July 14, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of Congress that the
		  Russian Federation should fully protect the freedoms of all religious
		  communities without distinction, whether registered or unregistered, as
		  stipulated by the Russian Constitution and international
		  standards.
	
	
		Whereas the Russian Federation is a participating State of
			 the Organization for Security and Cooperation in Europe (OSCE) and has freely
			 committed to fully respect the rights of individuals, whether alone or in
			 community with others, to profess and practice religion or belief;
		Whereas the 1989 Vienna Concluding Document calls on OSCE
			 participating States to take effective measures to prevent and eliminate
			 discrimination against individuals or communities on the grounds of religion or
			 belief and to grant upon their request to communities of
			 believers, practicing or prepared to practice their faith within the
			 constitutional framework of their States, recognition of the status provided
			 for them in the respective countries;
		Whereas Article 28 of the Constitution of the Russian
			 Federation declares that everyone shall be guaranteed the right to
			 freedom of conscience, to freedom of religious worship, including the right to
			 profess, individually or jointly with others, any religion and Article
			 8 of the 1997 Law on Freedom of Conscience and Religious Associations provides
			 for registration for religious communities as religious
			 organizations, if they have at least 10 members and have operated
			 within the Russian Federation with legal status for at least 15 years;
		Whereas religious freedom has advanced significantly for
			 the vast majority of people in Russia since the collapse of the Soviet
			 Union;
		Whereas many rights and privileges afforded to religious
			 communities in the Russian Federation remain contingent on the ability of the
			 communities to obtain government registration;
		Whereas some religious groups have not attempted to
			 register with government authorities due to theological considerations, and
			 other communities have been unjustly denied registration or had their
			 registration improperly terminated by local authorities;
		Whereas many of the unregistered communities in the
			 Russian Federation today were never registered under the Soviet system because
			 they refused to collaborate with that government’s anti-religious policies and
			 they are now experiencing renewed discrimination and repression by authorities
			 of the Russian Federation;
		Whereas over the past 2 years there have been an estimated
			 10 arson attacks on unregistered Protestant churches, with little or no
			 effective response by law enforcement officials to bring the perpetrators to
			 justice;
		Whereas the Government of the Russian Federation reacted
			 swiftly in response to the January 2006 attack on a Moscow synagogue, but there
			 have been numerous other anti-Semitic attacks against Jews and Jewish
			 institutions in the Russian Federation, and there is increasing tolerance of
			 anti-Semitism in certain segments of society in that country;
		Whereas there has been evidence of an increase in the
			 frequency and severity of oppressive actions by security forces and federal and
			 local officials against some Muslim communities and their members;
		Whereas there are many cases involving restitution for
			 religious property seized by the Soviet regime that remain unresolved;
		Whereas in some areas of the Russian Federation law
			 enforcement personnel have carried out acts of harassment and oppression
			 against members of religious communities peacefully practicing their faith and
			 local officials have put overly burdensome restrictions on the ability of some
			 religious communities to engage in religious activity; and
		Whereas the United States has sought to protect the
			 fundamental and inalienable right of individuals to profess and practice their
			 faith, alone or in community with others, according to the dictates of their
			 conscience, and in accordance with international agreements committing nations
			 to respect individual freedom of thought, conscience, and belief: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that the
			 United States Government should—
			(1)urge the
			 Government of the Russian Federation to ensure full protection of freedoms for
			 all religious communities without distinction, whether registered or
			 unregistered, and end the harassment of unregistered religious groups by the
			 security apparatus and other government agencies, thereby building upon the
			 progress made over the past 15 years in promoting religious freedom in the
			 Russian Federation;
			(2)urge the
			 Government of the Russian Federation to ensure that law enforcement officials
			 vigorously investigate and prosecute acts of violence, arson, and desecration
			 perpetrated against registered and unregistered religious communities, as well
			 as make certain that government authorities are not complicit in such
			 incidents;
			(3)continue to raise
			 concerns with the Government of the Russian Federation over violations of
			 religious freedom, including those against unregistered religious communities,
			 especially indigenous denominations not well known in the United States;
			(4)ensure that United
			 States Embassy officials engage local officials throughout the Russian
			 Federation, especially when violations of freedom of religion occur, and
			 undertake outreach activities to educate local officials about the rights of
			 unregistered religious communities;
			(5)urge the
			 Government of the Russian Federation to invite the three Personal
			 Representatives of the OSCE Chair-in-Office and the United Nations Special
			 Rapporteur on Freedom of Religion or Belief to visit the Russian Federation and
			 discuss with federal and local officials concerns about the religious freedom
			 of both registered and unregistered religious communities; and
			(6)urge the Council
			 of Europe, its member countries, and the other members of the G–8 to raise
			 issues relating to religious freedom with Russian officials in the context of
			 the Russian Federation’s responsibilities both as President of the Council in
			 2006 and as a member of the G–8.
			
